PER CURIAM.
This is an appeal from a judgment of conviction and sentence entered by the Criminal Court of Record of Duval County. Appellant was charged with resisting an officer with violence to his person in violation of Section 843.01, Florida Statutes, F.S.A. The jury found him guilty and the court sentenced him to serve one year in the county jail.
Appellant in the main suggests as error the insufficiency of the evidence to sustain the verdict and the court’s refusal to give certain requested instructions to the jury requested by appellant.
We have examined the record and briefs of counsel and find that the record contains sufficient competent substantial evidence to sustain the jury’s finding and as such should not be disturbed.
The record also reveals that the appellant made no objection to the trial court’s instructions to the jury before the jury retired to consider its verdict. Such a timely objection is a mandatory predicate for an assignment of error on this ground. See Section 918.10(4), Florida Statutes, F.S.A.; and Guarino v. State, Fla.1953, 67 So.2d 650; Dalton v. State, Fla.1949, 42 So.2d 174; Brunke v. State, 1948, 160 Fla. 43, 33 So.2d 226; and Febre v. State, 1947, 158 Fla. 853, 30 So.2d 367.
For the foregoing reasons the judgment appealed from must be and is hereby affirmed.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD K„ and WIGGINTON, JJ„ concur.